Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
 
1.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the matrix multiplier, comprising: 
a first memory,…; 
a second memory,…; 
an operation circuit…; and 
a controller connected to the operation circuit, wherein the controller is configured to perform the following actions: 
dividing the first matrix into blocks in a unit of a sub-block whose size is X * L, to obtain S x R sub-blocks of a same size, wherein a sub-block in a row s and a column r of the S x R sub-blocks is denoted as Asr, s = (1, 2, 3, ..., and S), and r = (1, 2, 3, ..., and R); and
dividing the second matrix into blocks in a unit of a sub-block whose size is L * Y, to obtain R x T sub-blocks of a same size, wherein a sub-block in a row r and a column t in the R x T sub-blocks is denoted as Brt, r = (1, 2, 3, ..., and R), and t = (1, 2, 3, ..., and T); wherein the controller is further configured to perform the following action: 
inputting a row x in X row vectors of any sub-block Asr and a column y in Y column vectors of a corresponding sub-block Brt into an operation unit in a row x and a column y in the operation units of X rows and Y columns, so as to perform an operation, wherein x = (1, 2, 3, ..., and X), y = (1, 2, 3, ..., and Y), and r in the any sub-block Asr and r in the corresponding sub-block Brt have an equal value
 features as recited in independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri. from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/	Primary Examiner, Art Unit 2182